         Case 2:19-cv-00087-KGB Document 19 Filed 01/27/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

STANLEY WILKINS, JR., #013997                                                         PLAINTIFF

v.                               Case No. 2:19-cv-00087-KGB

CROSS COUNTY DETENTION CENTER, et al.                                             DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Stanley Wilkins, Jr.’s, complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 27th day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
